Per Curiam :
The defendant is entitled to know whether the contract alleged in paragraph 9 of the complaint was oral or in writing; and if in writing, a copy thereof should be set forth; if oral, the terms thereof should be stated. The order appealed from is, therefore, reversed, with ten dollars costs, and the motion for a bill of particulars granted to the extent indicated, with ten dollars costs. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted to the extent indicated in opinion. Settle order on notice.